Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 1 of 33 PageID: 3740



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


GARNER RICKMAN, ZIWEN LI, GARY
REISING, JACOB BIGGINS, TOM
HOFFMAN, ALEXANDER
VANDAMME, SETH DAVIS, CHARLES
CHAPMAN, CHARLES ROGERS, ION
NICOLESCU, WERNER ROGMANS,
ERICA OLSON, ALGREDO ARIAS,
JESSE WHITE, RAZMIR AVIC,
RICKEY EVANS, MARK MESSINA,
LUKAS WILDNER, MIGUEL
FRAGOSO, MARK SMITH, WILLIAM
BERBAUM, KYLE KERN, ERIC
STENGLEIN, CARLOS BUENDIA,
TAHANI IBRAHIM, JOHN SAVIANO,
GENE QUINT, BRIAN HEMBLING,
IRVING COHEN, CHRISTINE
GRIFFITH, TARRAH PEE, DARSHAN               Civ. No. 18–4363(KM) (JBC)
PATEL, BRIAN BECKNER, JOSHUA
HU, JEFFREY PRICE, DEAN                              OPINION
WERNER, ERIC SANCHEZ, CHARLES
CAMPBELL, ANGELA HUGHES,
JAMES TURNER, ELLIS GOLDFRIT,
CHAD MACCANELLI, and SALOMON
CAMPOS, individually and on behalf
of all others similarly situated,

      Plaintiffs,

      v.

BMW OF NORTH AMERICA,
BAYERISCHE MOTOREN WERKE
AKTIENGESELLSCHAFT (BMW A.G.),
ROBERT BOSCH GMBH, and
ROBERT BOSCH LLC,

      Defendants.
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 2 of 33 PageID: 3741



KEVIN MCNULTY, U.S.D.J.:
      The named plaintiffs in this case represent a putative class of car buyers
who each allegedly own a BMW X5 or BMW 335D vehicle. On behalf of the
class, the named plaintiffs sued BMW of North America (“BMW USA”);
Bayerische Motoren Werke Aktiengesellschaft (“BMW AG”) (together, “BMW”);
Robert Bosch GmbH; and Robert Bosch LLC (together, “Bosch”) for their alleged
roles in the clean-diesel emissions scandal. Plaintiffs’ first amended complaint
(“1AC”, DE 65)1 asserts one count under the federal RICO statute and seventy-
eight counts under the laws of various states.
      Now before the Court are the motions to dismiss, pursuant to Fed. R.
Civ. P. 12(b)(6), of defendants BMW USA (DE 68) and Robert Bosch LLC (DE
69). For the following reasons, the motions are GRANTED in part and DENIED
in part. Plaintiffs have failed to allege standing to bring a claim under the
federal Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C.
§ 1962. Because amendment would appear to be futile, the portion of the
complaint that purports to state a claim for RICO relief (Count 1) is
DISMISSED. Because federal-court jurisdiction is unaffected by that dismissal,
Plaintiffs may continue to prosecute their state-law claims (Counts 2–79).
      BACKGROUND2
      Familiarity with this matter is presumed; I write for the parties and do
not repeat the factual background described in my June 27, 2019 opinion (DE
59), which dismissed the original consolidated class action complaint. Instead,
I will briefly summarize the new allegations contained in the first amended
complaint.
    A. New Allegations, Generally
      The linchpin issue that doomed the consolidated class action complaint
(DE 26) was the lack of “a straightforward allegation that an identified plaintiff


1     “DE __” refers to the docket entry in this case.
2      For purposes of this motion, the facts alleged in the first amended complaint,
not yet tested by any fact finder, are assumed to be true.


                                           2
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 3 of 33 PageID: 3742



bought a car which. when tested or analyzed, turned out to contain a defeat
device.” (DE 59 at 2). Instead, the consolidated class action complaint relied on
a single X5 vehicle that “seem[ed] to be proffered as an exemplar.” (DE 59 at 2).
The first amended complaint also does not allege facts to establish that any
named plaintiff’s car contained a defeat device. It is true that the new pleadings
contain more robust allegations concerning the testing and analysis of five
“clean diesel” and one gasoline vehicle. (1AC ¶ 163). Still, no plaintiff claims to
have owned any of the tested vehicles; instead, Plaintiffs’ theory is that each
vehicle is representative of the entire line of cars. (1AC ¶¶ 3 &73).
      Plaintiffs emphasize that when a car manufacturer like BMW seeks
regulatory approval for a new vehicle, the manufacturers submit to the EPA a
single vehicle to stand in for the entire model line. (1AC ¶¶ 3 & 173). The
theory is that each subject vehicle is materially and fundamentally identical to
every other vehicle in the fleet, and therefore is properly the subject of the clean
diesel testing fraud allegations. That theory is the foundation upon which the
first amended complaint seeks to cure the deficiencies of the previously
dismissed consolidated class action complaint. To that end, Plaintiffs note that
after the class action complaint was dismissed, their experts performed tests
using the portable emission measurement system (“PEMS”) and a chassis
dynamometer on several additional vehicles—although, again, none in
particular is alleged to have belonged to any named plaintiff.
      The tested vehicles consisted of two 2012 BMW X5s, one 2011 BMW X5,
two 2011 BMW 335ds, and a gasoline-powered 2012 X5.3 (1AC ¶¶ 163 & 169–
252). The first amended complaint also includes new information about the
vehicles that were tested, including allegations that their mileage was close to
the certification standard, that they had been properly maintained, and that
none had any emission-system faults. (1AC ¶¶ 169, 171 & 172).


3      Plaintiffs allege that for all material purposes, the tested models represent all
makes and model years of the vehicles at issue here. (1AC ¶¶ 2, 3 & 172). All models
at issue share a common diesel engine. (1AC ¶¶ 101–15).


                                            3
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 4 of 33 PageID: 3743



      Plaintiffs maintain that the first amended complaint sets forth detailed,
particularized allegations of:
      (1) tests of five diesel vehicles (1AC ¶¶ 3, 20, 125–28 & 169–252);
      (2) PEMS testing (1AC ¶¶ 2, 3, 4, 5, 17, 163 & 186–252);
      (3) chassis dynamometer testing (1AC ¶¶ 17 & 174–85);
      (4) with the test results showing use of defeat devices (1AC ¶¶ 18–24 &
174–252);
      (5) the operation of the defeat devices (1AC ¶¶ 25 & 253–66); and
      (6) Defendants’ manipulation of the EDC17 system (1AC ¶¶ 25, 80, 84,
85, 203, 204, 253–66 & 269–308).
      Plaintiffs have also submitted to the Court scientific literature, reports,
and testing accounts from independent entities that purport to show that most
“clean diesel” vehicles emit far more pollution on the road than in laboratory
tests. (1AC ¶¶ 322–32). The first amended complaint also vouches for the
reliability of the PEMS testing system.4 (1AC ¶¶ 4 & 152–68).
      Plaintiffs allege that their scientific evidence confirms the superior
accuracy of PEMS testing as compared with chassis dynamometer testing.5 The
first amended complaint focuses on the weaknesses inherent in chassis
dynamometer testing. These weaknesses of chassis dynamometer testing
include that (1) during testing, the front wheels move but do not turn, which
does not happen in real-world driving conditions; (2) on a two-wheel drive
vehicle, the driven wheels are moving but the non-driven wheels are not; and
(3) on a vehicle equipped with GPS, the vehicle’s wheels move while the GPS
position does not change. (1AC ¶ 166). According to Plaintiffs, an engine can be

4      European vehicle-emissions regulators use PEMS to test real-world driving
conditions. (1AC ¶ 154). The EPA and the California Air Resources Board (“CARB”)
also use PEMS testing for their heavy-duty in-use compliance program to measure
emissions against the not-to-exceed standards. The EPA and the CARB widely use
PEMS to evaluate vehicles for defeat devices. (1AC ¶ 154).
5     One study concluded that because PEMS testing is designed for—and is
conducted on the road in actual driving—it is in certain respects more accurate than
chassis dynamometer testing. (DE ¶ 160).


                                          4
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 5 of 33 PageID: 3744



designed to detect that it is being tested on a chassis dynamometer, but the
same is not true as to PEMS testing. Thus, according to Plaintiffs, “PEMS is not
only accurate for detection and quantification of defeat devices, it is essential.”
(1AC ¶ 166).
      Plaintiffs subjected all five subject vehicles to laboratory and real-world
testing. The vehicles were first tested on a chassis dynamometer, adhering to
federal test protocols in a CFR-compliant laboratory. (1AC ¶¶ 125–28 & 174).
In this laboratory testing environment, the five vehicles all met or approached
emissions standards. (1AC ¶¶ 180–85). During on-road PEMS testing, however,
the vehicles did not meet the standard. The first amended complaint alleges
that the defeat device drove the vehicles’ on-road NOx emissions dramatically
higher. Specifically, under city driving conditions, the vehicles’ emissions were
1.4 to 7.5 times the standard and, at times, 9 to 73 times the standard. (1AC
¶¶ 19 & 192). Under highway-driving conditions, all but one diesel vehicle
exceeded the standards. The 2012 X5, for example, exceeded the standard by a
multiple of 3.4. (1AC¶ 195). The gasoline-powered BMW X5, by contrast, had
an average NOx emission rate below the emissions standard in both chassis
dynamometer and PEMS testing. (1AC ¶ 192).
      Plaintiffs also claim that the first amended complaint adequately alleges
the use of a temperature defeat device, embodied in software programming.
(1AC ¶ 197) The temperatures in vehicle test-certification cycles must be
between 68°F and 86°F, but the first amended complaint details how emissions
controls are turned down or off in temperatures outside that range. (1AC
¶¶ 196–210). According to Plaintiffs, PEMS testing revealed the use of a
temperature defeat device, yielding emissions as high as 526 mg/mile. (1AC
¶¶ 196–200).
      The first amended complaint also alleges that the subject vehicles can
reduce NOx to meet emissions standards so long as the effectiveness of the
emissions-control system is not otherwise reduced, such as by instruction from
the EDC17. (1AC ¶¶ 213 & 214). It also contains allegations that describe how
the emissions systems were disabled. (1AC ¶¶ 215–19). Specifically, by

                                         5
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 6 of 33 PageID: 3745



isolating and testing laboratory-like conditions during PEMS testing, Plaintiffs’
experts concluded that the subject vehicles are able to detect the certification
test cycle and adjust the emissions performance when the EDC17 “knows” the
test cycle is not being run. (1AC ¶ 218).
      Moreover, the first amended complaint alleges that Plaintiffs’ PEMS tests
showed increased emissions during cold-start and hot-start conditions, and
that the tested vehicles did not pass PEMS testing during the passive
regeneration phase that removes diesel particulate matter.6 (1AC ¶¶ 21–24,
220–28, 241 & 304).
      All of these new allegations taken together, Plaintiffs assert, cure the
deficiencies identified in the consolidated class action complaint.
    B. New Allegations Directed at Bosch
      The first amended complaint also contains revised allegations regarding
Bosch’s participation in the scheme. According to Plaintiffs, Bosch in 2006
introduced the EDC17 as the “brain of diesel injection” that “controls every
parameter that is important for effective, low-emission combustion,” because it
wanted to enter the lucrative diesel market. (1AC¶ 269). The EDC17 is a
proprietary system over which Bosch exerts complete control to prevent its
clients from changing the software without Bosch’s participation. (1AC ¶¶ 258
& 271–73).
      Plaintiffs allege that Bosch’s control over the software allowed BMW to
reduce or turn off emissions controls when the vehicle sensed it was not in a
testing environment. (1AC ¶¶ 6 & 260). Moreover, Bosch actively marketed
clean diesel technology throughout the United States. (DE ¶¶ 25 & 289–94).
Plaintiffs allege that Bosch participated in the fraudulent scheme by
manufacturing, installing, testing, modifying, and supplying the EDC17, which


6      Active regenerations should theoretically occur infrequently because of the
increase in emissions and fuel economy impacts. (1AC ¶ 22). But expert testing reveals
active regeneration far in excess of the permissible frequency, which is above the
permissible certification frequency for all the tested diesel models. (1AC ¶¶ 21–24, 221
& 247–50).


                                           6
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 7 of 33 PageID: 3746



operated as a defeat device and turned off or turned down emissions controls
in the BMW vehicles. (1AC ¶ 373). Bosch also allegedly concealed the defeat
devices in U.S. documentation and in communications with U.S. regulators.
(1AC ¶ 373). Almost all manufacturers to whom Bosch sold the EDC17 are now
known to have used defeat devices and to have misled consumers. Bosch was
involved in the Volkswagen scandal, actively working to conceal manipulation
in the software that it programmed in a collaborative scheme with Volkswagen.
(1AC ¶¶ 83–84 & 267–83).
   C. Procedural History
      On June 27, 2019, I filed an opinion (DE 59) and order (DE 60),
dismissing without prejudice the consolidated class action complaint (DE 26).
As discussed in that opinion, the dismissal rested on Plaintiffs’ failure to allege
Article III standing, and was entered without prejudice to the filing of an
amended complaint. On September 20, 2019, Plaintiffs filed the first amended
complaint. (DE 65). BMW and Bosch again moved to dismiss. (DE 68 & 69).
BMW’s motion to dismiss is accompanied by a request for judicial notice and
seventeen exhibits, which consist primarily of news articles discussing BMW’s
role (or lack thereof) in the clean diesel emissions scandal. (DE 68-3 through
68-20).
      DISCUSSION AND ANALYSIS
      This Court has subject matter jurisdiction over this action under 28
U.S.C. § 1331 to the extent that Plaintiffs’ claims arise under the Racketeer
Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962. The
Court has supplemental jurisdiction over Plaintiffs’ state-law claims under 28
U.S.C. § 1367.
      Alternatively, this Court has ordinary diversity jurisdiction because
Plaintiffs and Defendants reside in different states and the amount in
controversy exceeds $75,000. 28 U.S.C. 1332(a). This Court also has original
diversity jurisdiction over this lawsuit pursuant to the pursuant to the Class
Action Fairness Act of 2005. 28 U.S.C. § 1332(d). Plaintiffs and Defendants are



                                         7
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 8 of 33 PageID: 3747



citizens of different states; there are more than one-hundred members of the
class; the aggregate amount in controversy exceeds $5 million; and class
members reside across the United States.
   A. Standard of Review
      Federal courts are courts of limited jurisdiction which are confined to the
adjudication of “cases” or “controversies” as permitted by Article III of the
Constitution. See U.S. Const., Art. III, § 2. The case-or-controversy requirement
requires that a plaintiff possess constitutional standing. Taliaferro v. Darby
Twp. Zoning Bd., 458 F.3d 181, 188 (3d Cir. 2006). For a plaintiff to have
constitutional standing, the following three elements must be present: “the
plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable to
the challenged conduct of the defendant, and (3) that is likely to be redressed
by a favorable judicial decision.” Spokeo, Inc. v. Robbins, 136 S. Ct. 1540, 1547
(2016); In re Nickelodeon Consumer Privacy Litig., 827 F.3d 262, 272 (3d Cir.
2016). “The plaintiff, as the party invoking federal jurisdiction, bears the
burden of establishing these elements.” Spokeo, 136 S. Ct. 1540, 1547. “Absent
Article III standing, a federal court does not have subject matter jurisdiction to
address a plaintiff’s claims, and they must be dismissed.” Taliaferro, 458 F.3d
181, 188. Consequently, a motion to dismiss for lack of standing is properly
brought under Federal Rule of Civil Procedure 12(b)(1). Constitution Party of Pa.
v. Aichele, 757 F.3d 347, 357 (3d Cir. 2014); In re Schering Plough Corp.
Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012).
      Federal Rule of Civil Procedure 12(b)(1) governs jurisdictional challenges
to a complaint. These may be either facial or factual attacks. See 2 Moore’s
Federal Practice § 12.30[4] (3d ed. 2007); Davis v. Wells Fargo, 824 F.3d 333,
346 (3d Cir. 2016). A facial challenge asserts that the complaint does not allege
sufficient grounds to establish subject matter jurisdiction. Lincoln Ben. Life Co.
v. AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015); Iwanowa v. Ford Motor Co., 67
F. Supp. 2d 424, 438 (D.N.J. 1999). “In reviewing a facial attack, the court
must only consider the allegations of the complaint and documents referenced



                                          8
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 9 of 33 PageID: 3748



therein and attached thereto, in the light most favorable to the plaintiff.”Lincoln
Ben. Life, 800 F.3d at 105 (citing Gould Elecs. Inc. v. United States, 220 F.3d
169, 176 (3d Cir. 2000)). As to a facial jurisdictional attack, then, the standard
is similar to the one that applies to an ordinary motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6).7
       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, if it fails to state a claim upon which relief can
be granted. The defendant, as the moving party, bears the burden of showing
that no claim has been stated. Animal Science Products, Inc. v. China Minmetals
Corp., 654 F.3d 462, 469 n. 9 (3d Cir. 2011). For the purposes of a motion to
dismiss, the facts alleged in the complaint are accepted as true and all
reasonable inferences are drawn in favor of the plaintiff. N.J. Carpenters & the
Trustees Thereof v. Tishman Constr. Corp. of N.J., 760 F.3d 297, 302 (3d Cir.
2014).
       Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.” Id. at
570; see also W. Run Student Hous. Assocs., LLC v. Huntington Nat’l Bank, 712
F.3d 165, 169 (3d Cir. 2013). That facial-plausibility standard is met “when the
plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. 544, 556). While



7      A factual attack, on the other hand, permits the Court to consider evidence
extrinsic to the pleadings. Lincoln Ben. Life, 800 F.3d at 105; Gould Elecs. Inc. v. United
States, 220 F.3d 169, 178 (3d Cir. 2000), holding modified on other grounds by Simon
v. United States, 341 F.3d 193 (3d Cir. 2003).


                                            9
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 10 of 33 PageID: 3749



 “[t]he plausibility standard is not akin to a ‘probability requirement’ . . . it asks
 for more than a sheer possibility.” Iqbal, 556 U.S. 662, 678.
        With respect to allegations of fraud, “a party must state with particularity
 the circumstances constituting fraud,” although “intent, knowledge, and other
 conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b);
 see also U.S. ex rel. Moore & Co., P.A. v. Majestic Blue Fisheries, LLC, 812 F.3d
 294, 307 (3d Cir. 2016) (“A plaintiff alleging fraud must therefore support its
 allegations ‘with all of the essential factual background that would accompany
 the first paragraph of any newspaper story—that is, the who, what, when,
 where and how of the events at issue.’” (quoting In re Rockefeller Ctr. Props.,
 Inc. Securities Litig., 311 F.3d 198, 217 (3d Cir. 2002))). In doing so, “a party
 must plead [its] claim with enough particularity to place defendants on notice
 of the precise misconduct with which they are charged.” United States ex rel.
 Petras v. Simparel, Inc., 857 F.3d 497, 502 (3d Cir. 2017) (internal quotation
 and citation omitted).
    B. Article III Standing
        In this Court’s opinion dismissing the consolidated class action
 complaint (DE 26), I determined, for two reasons, that Plaintiffs’ reliance on the
 test results of single vehicle was insufficient to establish standing:
        I find inadequate the allegation that the Plaintiffs’ vehicles contain
        a defeat device for two primary reasons. First, it depends on testing
        of a single vehicle which revealed discrepancies between laboratory
        and on-road emissions results, from which plaintiffs somewhat
        speculatively infer that the vehicle contained a defeat device.
        Second, it relies on a further inference that the tested vehicle is a
        valid exemplar—i.e., that because it contained a defeat device, then
        the Plaintiffs’ vehicles, too, must have contained such a device.

 (DE 59 at 16). Now, in the first amended complaint, Plaintiffs return to this
 Court having tested what they allege are five exemplar vehicles. (1AC). And
 again, BMW and Bosch challenge the sufficiency of the pleadings and assert
 that Plaintiffs have not established standing to bring their claims. (DE 68 &
 69).


                                          10
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 11 of 33 PageID: 3750



       BMW broadly attacks the sufficiency of Plaintiffs’ allegations. Specifically,
 BMW alleges that the first amended complaint does not allege an injury in fact
 because (1) none of Plaintiffs’ vehicles were tested (DE 68-1 at 21–22); (2) the
 first amended complaint does not allege corroborating facts (DE 68-1 at 22–24);
 and (3) the first amended complaint does not identify a defeat device (DE 68-1
 at 24–25). BMW also notes that some tested vehicle arguably passed PEMS
 testing. (DE 68-1 at 25–28). Finally, BMW insists that there is no injury fairly
 traceable to BMW’s conduct. (DE 68-1 at 31–34).
       Bosch generally adopts these arguments that, adding only that any
 overpayment by Plaintiffs would have been to BMW—not Bosch—and that
 Bosch had no control over the subject vehicles. (DE 69-1 at 5–6).
       Defendants contend that Plaintiffs still lack standing because they have
 not alleged that any tested vehicle belonged to any plaintiff. However, Plaintiffs
 have alleged that the five tested vehicles represent, and are substantially
 identical to, those owned by Plaintiffs and which are the subject of Defendants’
 alleged scheme. The purpose of Rule 8(a) is to give a defendant “fair notice” of
 the claim against him and her, and the allegations here do just that. The
 allegations contained in the first amended complaint are sufficient to permit a
 plausible inference that BMW’s vehicles, including those purchased by
 Plaintiffs, contained defeat devices.
       Defendants also note that Plaintiffs do not allege specifics as to the
 driving history or maintenance record of the tested vehicles. This deficiency,
 they conclude, dooms Plaintiffs case, presumably under the theory that some
 intervening event could have caused the heightened emissions in Plaintiffs’
 vehicles. While some such intervening cause may favor Defendants’ position at
 a later point in the proceeding, for now, Plaintiffs’ allegations regarding
 ownership of specific BMW models is sufficient to notify Defendants which of
 its cars are alleged to contain defeat devices. Rule 8(a) requires no more than
 that. In any event, the first amended complaint alleges the mileage of each
 vehicle, that each was screened to ensure it been properly maintained, and
 that each was free of potential emission-control defects.

                                         11
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 12 of 33 PageID: 3751



       Defendants make too much of this Court’s earlier observation that the
 Plaintiffs’ lack of corroborating evidence of a defeat device did not move their
 allegations “across the line from conceivable to plausible.” See Twombly, 550
 U.S. at 570:
       Plaintiffs have not (by analogy to the plaintiffs in Mercedes I or
       Counts) cited independent entities that have levied defeat-device
       accusations against BMW for the particular engines at issue.
       Rather, Plaintiffs allege more generally that “[i]n Europe, watchdog
       groups, NGOs, and government agencies have cited virtually every
       manufacturer, including BMW, for violating the lower European
       emissions standards.” There is no allegation that pinpoints any
       particular European governmental agency’s citation of BMW with
       respect to its diesel cars in general, or the Subject Vehicles in
       particular. Rather, Plaintiffs allege (1) that a non-profit
       organization called Transportation and Environment accused
       many diesel vehicles of employing defeat devices, including certain
       BMW models and engines, but did not cite the Subject Vehicles at
       issue here; and (2) that a group called the International Council on
       Clean Transportation (“ICCT”) released a report analyzing the real
       world versus lab testing emissions of many manufacturers’
       vehicles and found a different BMW model (not any of the Subject
       Vehicles) to have polluted above the European standard. Plaintiffs
       do not allege that these different BMW models have the same
       engines or use the same deceptive technology as the Subject
       Vehicles.

       ...

       The allegations here fall short of those in Mercedes. Plaintiffs have
       not alleged that any governmental organization has accused BMW
       of evading regulators with defeat devices in their diesel cars,
       Plaintiffs also have not alleged that the Defendants admitted any
       wrongdoing. These corroborating allegations were essential to the
       Mercedes I court’s finding that the plaintiffs’ testing sufficed to
       make the defeat device inference plausible.

       Ultimately, without sufficient corroborating allegations, I am
       persuaded to dismiss the Complaint because the Plaintiffs have
       presented little beyond emissions test results for a single vehicle—
       one used 2012 X5.



                                         12
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 13 of 33 PageID: 3752



 (DE 59 at 20–21). A closer reading of that opinion reveals that I did not view
 independent corroborating evidence as a necessary condition that Plaintiffs
 needed to allege to withstand a Rule 12(b) motion. Rather, the opinion states
 that in the absence of adequate testing (which Plaintiffs had failed alleged in
 the consolidated class action complaint), such evidence might suffice to
 burnish the one-vehicle sample size enough to state a claim for relief. To be
 sure, Defendants have submitted a trove of news articles that emphasize the
 BMW was never implicated in the clean diesel scandal like many of its
 competitors. (See DE 68-4 through -20). However, the lack of a governmental
 investigation does not, by itself, demonstrate the absence of a defeat device or,
 by extension, deprive Plaintiffs of Article III standing.
       The first amended complaint also adequately alleges an injury fairly
 traceable to Defendants’ conduct. Plaintiffs allege that Defendants misled them
 by advertising and failing to disclose material information, that they were
 exposed to these misrepresentations or nondisclosures, that but for
 Defendants’ conduct they would not have bought the vehicles or would have
 paid less for them, and that all Plaintiffs overpaid for their vehicles. Each
 plaintiff has also pled reliance on misrepresentations and omissions, has
 alleged BMW’s and Bosch’s conduct in that enterprise, and claimed that he or
 she paid an artificially high market price because of Defendants’ false
 advertisements and conduct. Taken together, these specific allegations
 demonstrate that Plaintiffs’ alleged injuries are fairly and directly traceable to
 the conduct of BMW and Bosch.
       Accordingly, I find that the first amended complaint has cured the
 deficiencies of the consolidated class action complaint with respect to the
 threshold issue of Article III standing.
    C. Federal Law Claim (RICO)
       Plaintiffs allege that Defendants’ conduct violates the federal RICO
 statute. See 18 U.S.C. § 1962(c)–(d); see also 18 U.S.C. § 1964 (granting civil
 remedies for RICO violation). The RICO enterprise is alleged to be one by which



                                            13
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 14 of 33 PageID: 3753



 the BMW and Bosch defendants coordinated their operations through the
 design, manufacture, distribution, testing process, and sale of the subject
 vehicles.
       Section 1962(c) makes it “unlawful for any person employed by or
 associated with any enterprise engaged in, or the activities of which effect,
 interstate or foreign commerce, to conduct or participate, directly or indirectly,
 in the conduct of such enterprise’s affairs through a pattern of racketeering
 activity or collection of unlawful debt.” 18 U.S.C. § 1962(c) ); see also In re Ins.
 Brokerage Antitrust Litig., 618 F.3d 300, 362–63 (3d Cir. 2010). Section 1962(d)
 makes it “unlawful for any person to conspire to violate any of the provisions of
 subsection (a), (b), or (c) of this section.” To establish a claim under section
 1962(c), a plaintiff must allege (1) conduct (2) of an enterprise (3) through a
 pattern (4) of racketeering activity. Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,
 482–83 (1985); see also District 1199P Health & Welfare Plan v. Janssen, L.P.,
 784 F.Supp.2d 508, 518–19 (D.N.J. 2011) (citation omitted).
       The term “enterprise” for RICO purposes is exceedingly broad. See Boyle
 v. United States, 556 U.S. 938, 944 (2009). It includes “any individual,
 partnership, corporation, association, or other legal entity, and any union or
 group of individuals associated in fact although not a legal entity.” Ins.
 Brokerage, 618 F.3d at 362–63 (citing 18 U.S.C. § 1961(4)). With respect to the
 pattern of racketeering activity, the statute “requires at least two acts of
 racketeering activity within a ten-year period,” which may include federal mail
 fraud under 18 U.S.C. § 1341 or federal wire fraud under 18 U.S.C. § 1343. Id.
 (citations omitted). In addition, “the plaintiff only has standing if, and can only
 recover to the extent that, he has been injured in his business or property by
 the conduct constituting the violation.” Sedima, 473 U.S. at 496.
       The racketeering predicate acts alleged here are mail fraud, 18 U.S.C.
 § 1341, and wire fraud, 18 U.S.C. § 1343. Both statutes provide that
 “[w]hoever, having devised a scheme or artifice to defraud . . . for the purpose
 of executing such scheme or artifice” either (a) “places in any post office or



                                          14
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 15 of 33 PageID: 3754



 authorized depository for mail matter, any matter or thing,” or (b) “transmits or
 causes to be transmitted by means of wire . . . in interstate or foreign
 commerce” virtually any sort of material shall be guilty of an offense. See 18
 U.S.C. §§ 1341 & 1343.
       In addition to the requirements described above, a successful RICO
 plaintiff must also demonstrate standing to bring a RICO claim in the first
 place. This is not the minimal jurisdictional showing of Article III standing, but
 a judge-made limitation. One absolute bar to RICO standing is the so-called
 “indirect purchaser rule.” The Supreme Court developed the indirect purchaser
 rule in the antitrust context, when it held that Clayton Act plaintiffs may not
 demonstrate injury by providing evidence only of indirect purchases. Ill. Brick
 Co. v. Illinois, 431 U.S. 720, 737 (1977).
       It must be acknowledged that the rule is somewhat arbitrary and policy-
 based; after all, if Smith is overcharged for an item and resells the item to
 Jones, then Jones, too, may be overcharged as a result. The Illinois Brick Court
 warned, however, that allowing Jones or other indirect purchasers down the
 line to recover under such a theory would “transform treble-damages actions
 into massive multiparty litigations involving many levels of distribution and
 including large classes of ultimate consumers remote from the defendant.” Id.
 at 739. Moreover, the indirect purchaser rule prevents defendants from being
 exposed to “multiple liability” should both indirect and direct purchasers in a
 distribution chain be permitted to assert claims arising out of a single
 overcharge. McCarthy v. Recordex Serv., Inc., 80 F.3d 842, 851 (3d Cir. 1996).
       Because 18 U.S.C. § 1964(c), RICO’s private cause of action, was
 modeled on the Clayton Act, “antitrust standing principles apply equally to
 allegations of RICO violations.” McCarthy, 80 F.3d at 855; see also Holmes v.
 Sec. Inv’r Prot. Corp., 503 U.S. 258, 270–74 (1992). In Holmes, the Court
 explicitly held that federal jurisprudence interpreting antitrust principles
 governs RICO claims, because Congress modeled RICO’s civil action provision
 on a substantially similar provision in the Clayton Act:



                                         15
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 16 of 33 PageID: 3755



       The key to better interpretation lies in some statutory history. We
       have repeatedly observed, see Agency Holding Corp. v. Malley-Duff
       & Assocs., Inc., 483 U.S. 143, 150-51, 107 S.Ct. 2759, 97 L.Ed.2d
       121 (1987) . . . that Congress modeled § 1964(c) . . . [of RICO after]
       the federal antitrust laws, § 4 of the Clayton Act ...

       In Associated General Contractors [v. Cal. State Council of
       Carpenters, 459 U.S. 519 (1983)] . . . we discussed how Congress
       enacted § 4 in 1914 with language borrowed from § 7 of the
       Sherman Act, passed 24 years earlier. Before 1914, lower federal
       courts had read § 7 to incorporate common-law principles of
       proximate causation . . . and as we reasoned, as many lower
       federal courts had done before us . . . that congressional use of the
       § 7 language in § 4 presumably carried the intention to adopt “the
       judicial gloss that avoided a simple literal interpretation.” . . .
       Thus, we held that a plaintiff’s right to sue under § 4 required a
       showing that the defendant’s violation not only was a “but for”
       cause of his injury[] but was the proximate cause as well.

       The reasoning applies just as readily to § 1964(c) [of RICO]. We
       may fairly credit the 91st Congress, which enacted RICO, with
       knowing the interpretation federal courts had given the words
       earlier Congresses had used first in § 7 of the Sherman Act, and
       later in the Clayton Act’s § 4. . . . It used the same words, and we
       can only assume it intended them to have the same meaning that
       courts had already given them.

 Holmes, 503 U.S. at 267–68.
       Here, none of the subject vehicles were acquired directly from BMW (or
 Bosch, for that matter). (1AC ¶¶ 31–70). Instead, the Plaintiffs allege that they
 acquired their vehicles from a dealer, from a private party, or at auction. In
 fact, very few of the subject vehicles were acquired from an authorized BMW
 dealer at all; most seem to have been acquired on the secondary market.8 The
 Third Circuit and courts in this District have repeatedly held that such indirect
 purchasers lack standing to assert RICO claims. See, e.g., McCarthy, 80 F.3d at



 8     Perhaps more appropriately stated, the vast majority of the subject vehicles
 were acquired on the tertiary market, because, for RICO purposes, car dealerships
 themselves are already considered a secondary market.


                                          16
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 17 of 33 PageID: 3756



 854 (plaintiffs were not direct purchasers of allegedly overpriced photocopies
 and therefore lacked antitrust and RICO standing); Minnesota by Ellison v.
 Sanofi-Aventis U.S. LLC, No. 18-14999, 2020 WL 2394155 at *8–9 (D.N.J. Mar.
 31, 2020) (plaintiffs lacked RICO standing because none purchased insulin
 directly from defendants); MSP Recovery Claims, Series, LLC v. Sanofi Aventis
 U.S. LLC, No. 18-2211, 2019 WL 1418129 at *16 (D.N.J. Mar. 29, 2019)
 (heightened coinsurance payments and fraudulent benchmark prices of insulin
 did not bestow RICO standing because plaintiffs failed to allege they directly
 purchased insulin from defendants); In re Insulin Pricing Litig., No. 17-699,
 2019 WL 643709 at (D.N.J. Feb. 15, 2019) (allegation that benchmark prices
 “directly” affected price paid by consumers did not overcome indirect purchaser
 bar to RICO standing; indirect purchaser rule applies even when alleged
 improper price inflation is passed along on a “dollar for dollar basis”). Under
 the law within this Circuit, then, Plaintiffs do not have standing to pursue their
 RICO claims against BMW and Bosch, because each plaintiff is an indirect
 purchaser of his or her vehicle.9
       In response, Plaintiffs argue that Defendants are attempting “to graft a
 privity requirement into RICO by means of an indirect purchaser theory,” (DE
 73 at 8), and that both Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639
 (2008), and In re Avandia Mktg., Sales Practices & Prod. Liab. Litig., 804 F.3d
 633 (3d Cir. 2015), carved out exceptions to the indirect purchaser rule in
 RICO cases. (DE 73 at 8–10).
       First, there is no question of “grafting” anything. The Third Circuit has
 clearly and directly held that “only the purchaser immediately downstream




 9      Practically speaking, of course, applying the indirect purchaser rule to car
 buyers forecloses all consumer RICO claims against car manufacturers, because state
 laws generally prohibit manufacturers’ direct sales of automobiles. A RICO remedy
 would thus seem to be confined to car dealers, and there are no dealers (at least qua
 dealers) among the plaintiff class. So far as our research has disclosed, there is no
 automobile exception to the indirect purchaser rule.


                                          17
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 18 of 33 PageID: 3757



 from the alleged [RICO violator]” possesses standing to pursue an action.
 McCarthy, 80 F.3d at 848. If this be privity, make the most of it.
       Second, Plaintiffs’ reliance on Bridge and Avandia conflates the standing
 and causation issues under RICO. Those are distinct issues which require
 discrete analyses. Thus, Plaintiffs’ claim would still fail for lack of RICO
 standing even if Bridge and Avandia controlled the issue of causation.
       Bridge at least addresses standing, but it does not undercut the indirect
 purchaser rule as it applies to Plaintiffs’ RICO claims. In Bridge, the Court held
 that a plaintiff who is injured “by reason of” a pattern of mail fraud may have
 RICO standing “even if he [or she] has not relied on any misrepresentations.”
 553 U.S. at 649–50. The Bridge plaintiff, however, was not an indirect
 purchaser; the case does not support any argument for RICO standing on
 behalf of plaintiffs multiple levels down the consumer chain.
       In Avandia, the Third Circuit explained that “if there is a sufficiently
 direct relationship between the defendant’s wrongful conduct and the plaintiffs’
 injury, . . . a RICO plaintiff who did not directly rely on a defendant’s
 misrepresentation can still establish proximate causation.” (DE 73 at 9 (quoting
 804 F.3d at 643) (emphasis added)). Apart from the fact that Avandia speaks to
 reliance and causation, not standing, the case presents numerous factual
 differences. The Avandia plaintiffs were third-party payors who included the
 drug Avandia in their formulary decisions at favorable rates, relying on
 material misrepresentations made by the defendant manufacturer. Avandia,
 804 F.3d at 636. By contrast, Plaintiffs here allege that their damages stem
 from inflated prices paid by car dealers and original owners before Plaintiffs
 purchased the vehicles from those intermediaries.
       Critically, the Avandia plaintiffs did not seek a remedy for payments
 made to third parties based on misrepresentations made by a manufacturer.
 Instead, the claim there concerned the defendants’ failure to disclose known
 health risks of various drugs ultimately included in their formularies:
       The conduct that allegedly caused plaintiffs’ injuries is the same
       conduct forming the basis of the RICO scheme alleged in the

                                          18
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 19 of 33 PageID: 3758



       complaint—the misrepresentation of the heart-related risks of
       taking Avandia that caused [third-party payors] and [pharmacy
       benefit managers] to place Avandia in the formulary. The injury
       alleged by the [third-party payors] is an economic injury
       independent of any physical injury suffered by Avandia users. And,
       as far as we can tell, prescribing physicians did not suffer RICO
       injury from [the] marketing of Avandia.

 Avandia, 804 F.3d at 644 (emphasis added). Avandia suggests by analogy, that
 if there was a RICO injury in our case, it was the car dealer—not any Plaintiff—
 who suffered it.
       Each Plaintiff here is an indirect purchaser and therefore lacks standing
 to maintain a RICO claim against Defendants. Accordingly, Plaintiffs’ RICO
 claim (Count 1) is DISMISSED.
    D. State Law Claims
       Plaintiffs also bring common-law and statutory claims under the laws of
 various states. Counts 2 through 53 allege fraudulent concealment and
 violations of the consumer-protection laws of the twenty-four states in which at
 least one named plaintiff resides. Counts 54 through 79 concern the statutory
 consumer-protection laws of the remaining twenty-six states.
       Plaintiffs’ common-law claims proceed on a fraudulent-concealment
 theory:
       BMW understood that a consumer deciding between a gas BMW
       and a diesel BMW had to have a reason to pay more for a diesel.
       For this reason BMW made numerous statements about lower
       emissions, the environment, and fuel economy that omitted
       material. BMW made these statements because it understood that
       information about lower emissions, fuel economy, and performance
       were material to potential consumers of diesel vehicles. The
       misrepresentations and omissions common to all state law claims
       can be summarized as follows:

             The vehicles “met emissions standards in all states.” [false];

             “BMW Efficient Dynamics Means Less Emissions”; [false and
             misleading];

             Its engines “protect the environment every day.” [misleading];

                                        19
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 20 of 33 PageID: 3759



             Its engines turned nitric oxides “into environmentally
             friendly compatible nitrogen and water vapor.” [false and
             misleading];

             Its engines offered “increased power with decreased fuel
             consumption and emissions.” [misleading as in many
             circumstances with emissions manipulation there is no
             decrease in emissions.];

             BMW claimed its SCR catalyst ensured effective reduction of
             NOx, in part by urea dosing (¶ 123) [false as SCR efficiency
             was manipulated to allow increased emissions];

             BMW claimed its polluting vehicles generated “less
             emissions” [misleading as this is true only in certain
             circumstances and emissions are not less than a comparable
             BMW gas model].

             “Exemplary fuel economy” [false and misleading as fuel
             economy is decreased during active regeneration, and any
             fuel economy advantage only occurs when the emissions
             system is manipulated].

             “Consistent distribution of AdBlue . . . is ensured by the SCR
             mixer [false as the SCR mixer is programmed to reduce
             admissions control].

 (1AC ¶ 400).
       Plaintiffs allege that both BMW and Bosch were required to disclose
 concealed facts:
       (1) [T]hey each made or were complicit in statements that were
       misleading for failure to disclose material facts; (2) Defendants
       knew the omitted facts were material to consumers which is why
       they made or were complicit in statements made about emissions,
       the environment and fuel economy; (3) Defendants were in a
       superior position and had exclusive knowledge of the true facts;
       and (4) these omissions related to the core function of a diesel
       vehicle. As to exclusive knowledge defendants had contractual
       agreements requiring strict confidentiality as to the software
       programming used to manipulate emissions performance.

 (1AC ¶ 401).



                                       20
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 21 of 33 PageID: 3760



       Defendants argue that this Court should dismiss Plaintiffs’ consumer-
 protection and fraudulent-concealment claims. BMW and Bosch claim that
 Plaintiffs have failed plead facts showing (1) standing to bring claims in states
 in which they do not reside (DE 68-1 at 42–43; DE 69-1 at 19); and (2) the
 requirements of Rule 9(b) (DE 68-1 at 45–47; DE 69-1 at 19). Bosch also
 alleges that Plaintiffs have not properly alleged a duty to disclose. (DE 69-1 at
 19–21).
              State-Law Standing Issues
       Essentially, Defendants’ first argument is that Counts 54–79—the claims
 relating to the consumer-protection statutes of the states in which no named
 plaintiff resides—should be dismissed because the named plaintiffs, as non-
 residents of those states, lack standing to bring those claims. A more prudent
 approach would be to defer consideration of this argument until the
 certification stage. To the extent the proposed class is not certified, or is
 limited, many of these issues might be rendered moot. I here follow the lead of
 other cases that have declined to address similar issues in advance of class
 certification. See, e.g., Sheet Metal Workers Nat. Health Fund v. Amgen Inc., No.
 07–5295, 2008 WL 3833577 at *9 (D.N.J. Aug.13, 2008) (declining to address
 argument that plaintiff lacks standing to bring claims under laws of states in
 which plaintiff failed to allege an injury and explaining that “because class
 certification creates the jurisdictional issue, the Court must treat the statutory
 standing issue before it deals with Article III standing, as instructed by Ortiz”)
 (citing Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999)); In Re Hypodermic Prods.
 Antitrust Litig., No. 05-1602, 2007 WL 1959225 at *15 (D.N.J. June 29, 2007)
 (deferring consideration of argument that “Plaintiffs do not enjoy standing to
 raise state antitrust claims in jurisdictions in which they do not reside” until
 after class certification issues have been resolved); Clark v. McDonald’s Corp.,
 213 F.R.D. 198, 204 (D.N.J.2003) (considering it appropriate to decide class
 certification before resolving Article III standing challenges where defendant
 had argued that “Clark does not enjoy standing to assert claims on behalf of



                                          21
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 22 of 33 PageID: 3761



 class members regarding restaurants that Clark has not visited, or in states
 Clark has not visited”).
              Fraudulent Concealment and Rule 9(b)
       Defendants also seek dismissal of the common-law claims. The parties
 are less than specific about which states’ common law applies, and do not
 point to any relevant distinctions between the laws of those states. I therefore
 default to the New Jersey law of fraudulent concealment, which has five
 essential elements: (1) a material misrepresentation or omission of a presently
 existing or past fact; (2) knowledge or belief by the defendant of its falsity or
 knowing the omission to be material; (3) intention that the other person rely on
 it; (4) reasonable reliance thereon by the other person; and (5) resulting
 damages. Gennari v. Weichert Co. Realtors, 148 N.J. 582, 610 (1997); Delaney
 v. Am. Express Co., No. 06-5134, 2007 WL 1420766 at *5 (D.N.J. May 11,
 2007).
       Rule 9(b)’s specificity requirement applies to fraudulent concealment
 claims. GKE Enters., LLC v. Ford Motor Credit Co. LLC USA, No. 09-4656, 2010
 WL 2179094 at *4 (D.N.J. May 26, 2010). Fraud-by-omission claims, however,
 are by their nature less susceptible of precise formulation than affirmative
 misrepresentation claims.10 See Feldman v. Mercedes Benz USA, No. 11-984,
 2012 WL 6596830 at *10 (D.N.J. Dec. 18, 2012). A fraud-by-omission claim is
 sufficient so long as it places “the defendant on notice of the precise
 misconduct with which it is charged,” Montich v. Miele USA, Inc., 849 F. Supp.
 2d 439, 443 (D.N.J. 2012) (quoting Frederico v. Home Depot, 507 F.3d 188, 200
 (3d Cir. 2007)).
       BMW11 contends that Plaintiffs have failed to specify the who, what,
 when, where, and how of the allegedly fraudulent scheme, as required by Rule
 9(b). (DE 68-1 at 46). Here, however, BMW mistakenly focuses on the alleged


 10     We need not tarry over the paradoxes inherent in a requirement of stating the
 precise time, place, location, and manner in which something did not occur.
 11    Bosch fully adopts BMW’s argument on this point. (DE 69-1 at 19).


                                          22
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 23 of 33 PageID: 3762



 affirmative misrepresentations to the exclusion of the claimed omissions. For
 example, BMW argues that “[r]ather than allege conduct specifically and
 separately as to each BMW entity, the FAC refers to supposed
 misrepresentations and omissions by ‘BMW’ or the ‘Defendants,’ which is
 insufficient under Rule 9(b)” and that “the FAC fails to identify with specificity
 the statements on which named Plaintiffs relied, when those statements were
 made, or who made them.” (DE 68-1 at 46). BMW’s argument asks too much of
 Rule 9(b), which imposes a less specific pleading standard on fraudulent
 omissions than it does on affirmatively fraudulent statements. The “who, what,
 when, where and how” is not so strictly required here, because Plaintiffs cite
 BMW’s affirmative statements primarily to establish the context for what BMW
 should also have said to ensure that those statements did not mislead.
 Moreover, the first amended complaint does not engage in impermissible group
 pleading, because it distinctly pleads the roles that that BMW and Bosch
 allegedly played in carrying out the scheme. Plaintiffs cite numerous specific
 examples of how each defendant furthered the allegedly fraudulent conduct.
 (1AC ¶ 379).
       Plaintiffs’ allegations of misrepresentations, and particularly those
 involving omissions, have sufficiently notified BMW and Bosch of the precise
 misconduct with which they are charged: “Each Plaintiff alleges exposure to the
 materially deficient messaging because each ‘selected and ultimately purchased
 [his or her vehicle], in part, because of the diesel system, as represented
 through advertisements and representations made by BMW,’ including
 ‘advertisements on BMW’s website and representations from the dealership
 touting the efficiency, fuel economy, and power and performance of the
 engine.’” (DE 73 at 45–46).
       Moreover, Plaintiffs allege that Defendants designed the defeat device to
 provide the perception of reduced emissions while avoiding the cost of reduced
 emissions. These allegations are sufficient to permit an inference fraudulent
 intent, and they meet the specificity requirements of Rule 9(b). Similar
 allegations have been found in other automotive-defect cases, both within and

                                         23
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 24 of 33 PageID: 3763



 without this district, to satisfy Rule 9(b). See Counts v. Gen. Motors, LLC, 237 F.
 Supp. 3d 572, 599 (E.D. Mich. 2017) (plaintiffs sufficiently alleged that GM
 “actively concealed and had exclusive knowledge of the alleged ‘defeat device’”);
 In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., 349
 F. Supp. 3d 881, 915 (N.D. Cal. 2018) (finding that fraudulent omissions
 claims survived, because plaintiffs identified “the specifics of what VW failed to
 disclose: (1) that ‘the Clean Diesel engine systems were not EPA-compliant,’
 and (2) that the class vehicles ‘used software that caused the vehicles to
 operate in low-emission test mode during emissions testing’”); Feldman, 2012
 WL 6596830 at *10 (holding that plaintiffs adequately stated a claim of fraud
 by omission where they “allege[d] specific facts showing Defendants’ knowledge
 and concealment of the alleged defect”).
       This Court will not dismiss Plaintiffs’ state-law fraudulent-concealment
 claims for failure to meet the standards of Rule 9(b).
              Bosch’s Duty to Disclose
       Concerning Bosch, Plaintiffs’ allegations of fraudulent concealment rest
 on a theory of fraud by omission. (1AC ¶¶ 414–15). Under New Jersey law,
 “courts will not imply a duty to disclose, unless such disclosure is necessary to
 make a previous statement true or the parties share a ‘special relationship.’”
 Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1185 (3d Cir. 1993). The
 categories of relationships that give rise to a duty to disclose are: “(1) fiduciary
 relationships, such as principal and agent, client and attorney, or beneficiary
 and trustee; (2) relationships where one party expressly reposes trust in
 another party, or else from the circumstances, such trust necessarily is
 implied; and (3) relationships involving transactions so intrinsically fiduciary
 that a degree of trust and confidence is required to protect the parties.” Id.
       Plaintiffs also draw attention to a similar case which held that where an
 omission makes the representation misleading—that is, where “Plaintiffs allege
 active concealment of the truth”—then Plaintiffs “need not establish a duty to
 disclose.” (DE 72 at 7 n.12):



                                          24
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 25 of 33 PageID: 3764



       Defendants contend that a number of states—namely,
       Massachusetts, Maryland, Maine, New Jersey, Nevada, Oregon,
       Pennsylvania, South Carolina, and Tennessee—recognize a
       fraudulent concealment claim only where there is a fiduciary
       relationship between the plaintiff and defendant. See FCA/VM Mot.
       at 54. Defendants are incorrect. Although Defendants do cite some
       authority to support their position,

       [T]here is substantial authority [that] a fiduciary relationship is not
       the only time a duty to disclose arises; also, an affirmative act of
       concealment by the defendant effectively negates the duty-to-
       disclose requirement (i.e., there is a difference between silence,
       where a duty to disclose is required, and active concealment,
       where there is no such requirement). In this regard, Plaintiffs do
       not claim that Defendants were simply silent but rather that they
       took affirmative steps to conceal the defeat devices—including not
       identifying them for the EPA and CARB. . . . A duty to disclose thus
       may obtain in a variety of circumstances or indeed, may not even
       be required in some situations[.]

             ...

             See U. Jersey Bank v. Kensey, 306 N.J. Super. 540, 704 A.2d
             38, 45 (1997) (indicating agreement with Restatement
             (Second) of Torts that there is a duty “to disclose to another
             ‘facts basic to the transaction, if he knows that the other is
             about to enter into it under a mistake . . . and that the other,
             because of the relationship between them, the customs of
             the trade or other objective circumstances, would reasonably
             expect a disclosure of those facts’”).

 In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices, & Prod. Liab. Litig.,
 295 F. Supp. 3d 927, 1009 (N.D. Cal. 2018).
       Here, Plaintiffs do not assert that they fall into one of the special
 relationship categories with Bosch. The focus of the inquiry is only whether a
 duty to disclose existed to prevent a previous statement from being misleading.
       Bosch claims that “Plaintiffs fail to allege facts to show that Bosch LLC
 owed a duty of disclosure to Plaintiffs,” (DE 69-1 at 19–20), and that “[a]s far as
 Plaintiffs were concerned, Bosch LLC was ‘a complete stranger’ that ‘dealt with
 [Plaintiffs] only through impersonal [and indirect] market transactions.’” (DE


                                         25
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 26 of 33 PageID: 3765



 69-1 at 21 (quoting Chiarella v. United States, 445 U.S. 222, 232–33 (1980)).
 Nevertheless, Plaintiffs’ allegations here suffice to show that Bosch had a duty
 to Plaintiffs to disclose the falsity of its statements. Bosch is alleged to have
 knowingly participated in designing the fraudulent emissions system (1AC ¶¶
 268–78); developed coded language about the defeat device and concealing the
 defeat device (1AC ¶¶ 279–80); and actively and knowingly deceived U.S.
 regulators about its diesel technology for the benefit of all affected vehicles
 (1AC ¶¶ 281–83). These allegations are sufficient to establish an obligation by
 Bosch to correct the record. See In re Volkswagen Timing Chain Prod. Liab.
 Litig., No. 16-2765, 2017 WL 1902160 at *20 (D.N.J. May 8, 2017) (finding that
 the plaintiffs pled a partial disclosure after which the defendant had a duty to
 disclose “any and all information regarding the Timing Chain System” to
 plaintiffs, where the plaintiffs alleged that the defendant “represent[ed] in the
 maintenance schedules that the timing belt, which performs the same function
 as the Timing Chain System, will need service after a certain time but makes
 no representation that the Timing Chain System will need maintenance”);
 Strawn v. Canuso, 271 N.J. Super. 88, 104 (App. Div. 1994) (establishing a
 duty on buyers and brokers of real estate to disclose the existence of off-site
 conditions that were unknown to the buyer but that were known or should
 have been known to the seller and that would reasonably and foreseeably affect
 the value or desirability of the property), aff’d, 140 N.J. 43 (1995).
       In Strawn, the New Jersey Supreme Court adopted the Restatement
 (Second) of Torts which imposes a “duty upon a party to disclose to another
 ‘facts basic to the transaction, if he knows that the other is about to enter into
 it under a mistake . . . and the other, because of the relationship between
 them, the customs of the trade[,] or other objective circumstances, would
 reasonably expect a disclosure of those facts,’” where the nondisclosure of
 those facts amounts to taking advantage of a plaintiff’s ignorance, such that it
 would be “shocking to the ethical sense of the community, and [would be] so
 extreme and unfair, as to amount to a form of swindling.’” U. Jersey Bank, 306



                                          26
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 27 of 33 PageID: 3766



 N.J. Super. at 554 (citations omitted). Bosch’s active concealment of the
 existence of the defeat device amounts to such a situation. Cf. Chrysler-Dodge-
 Jeep, 295 F. Supp. 3d at 1009 (finding that allegations of defendants’ active
 concealment of the defeat devices was sufficient to establish a duty to disclose
 under); Counts, 237 F. Supp. 3d at 600 (noting that defendant’s alleged active
 concealment of the defeat device was sufficient to establish a duty to disclose).
 Accordingly, Plaintiffs’ claims of fraudulent concealment by Bosch will not be
 dismissed on this basis.
              Statutory Consumer-Fraud Issues
                 i.   New Jersey’s Consumer Fraud Act (Count 32)
       Defendants allege that the New Jersey Consumer Fraud Act requires
 plaintiffs to plead “ascertainable loss.” That element, Defendants say,
 “require[s] plaintiffs to specify the price paid for the product and the price of
 comparable products to adequately state a claim.” (DE 68-1 at 48 (quoting In re
 Riddell Concussion Reduction Litig., 77 F. Supp. 3d 422, 439 (D.N.J. 2015)); see
 also N.J. Stat. Ann. § 56:8-2).
       Defendants are correct that a claim under the New Jersey Consumer
 Fraud Act requires an allegation of ascertainable loss. See Riddell, 77 F. Supp.
 3d at 436–37. The plaintiff need not, however, plead ascertainable loss with
 pinpoint specificity. See Maniscalco v. Brother Int’l Corp. (USA), 627 F.Supp.2d
 494, 503 (D.N.J.2009) (citing Perkins v. DaimlerChrysler Corp., 383 N.J. Super.
 99, 111 (App. Div. 2006)) (“Here, plaintiff alleged in her complaint that she
 suffered an ascertainable loss. She did not allege the nature of that loss, nor
 was she so required at that stage. Defendant’s motion to dismiss, unlike the
 summary judgment procedure, did not require, in order to avoid dismissal, that
 the plaintiff provide evidential material to rebut defendant’s contention that she
 had not sustained ascertainable loss . . . .”); Lamont v. OPTA Corp., 2006 WL
 1669019 (N.J. Super. Ct. App. Div. 2006) (“There is nothing . . . that requires
 the pleading of an ascertainable loss element of a Consumer Fraud Act cause of
 action with any special specificity . . . .”). Even in opposition to a motion for



                                          27
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 28 of 33 PageID: 3767



 summary judgment, “[a]n estimate of damages, calculated within a reasonable
 degree of certainty will suffice to demonstrate an ascertainable loss.”
 Thiedemann v. Mercedes-Benz USA, LLC, 183 N.J. 234, 249 (2005) (internal
 quotation and citation omitted). At the motion to dismiss stage, alleging a
 diminution in value due to the defect is sufficient. Maniscalco, 627 F.Supp.2d
 at 503 (finding that conclusory statement about the replacement cost of a
 defective machine was an adequate allegation of ascertainable loss);
 Strzakowlski v. GMC, No. 04-4740, 2005 WL 2001912 at *6–7 (D.N.J. Aug. 16,
 2005) (alleging diminution in value satisfies the CFA’s loss requirement); cf.
 Perkins,383 N.J. Super. at 110–11
       Here, each New Jersey plaintiff alleges the actual price paid for the car
 and the amount of the price premium allegedly attributable to the fraud. The
 first amended complaint also alleges that these calculations are “based on
 analysis of other emissions cases.” (1AC ¶ 319). The plaintiff need not adduce
 his evidence at this, the pleading stage. These allegations satisfy the
 ascertainable loss element of the New Jersey Consumer Fraud Act.
                ii.   Mississippi’s Consumer Protection Act (Count 28)
       Defendants argue that the Mississippi Consumer Protection Act claim
 must be dismissed for failure to comply with Mississippi’s requirement of
 participation in settlement programs before filing suit. See Miss. Code Ann.
 § 75-24-15(2).12
       The legal question boils down to one of federalism. A matter may proceed
 as a federal class action, regardless of a state procedural bar, so long as the
 application of Rule 23 does not “abridge, enlarge or modify any substantive
 right.” Shady Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393,
 407 (2010) (quoting Rules Enabling Act, 28 U.S.C. § 2072(b)). Courts applying
 Shady Grove have gone so far as to hold that a federal class action may
 proceed on state-law claims despite state statutes prohibiting class action


 12    Defendants do not address—apart from the arguments that have already been
 discussed, supra—the sufficiency of the factual allegations.


                                         28
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 29 of 33 PageID: 3768



 treatment. See, e.g., In re Hydroxycut Marketing and Sales Practices Litig., 299
 F.R.D. 648 (S.D. Cal. 2014) (permitting claims under state consumer-protection
 statutes to proceed as class action under Rule 23 even where state statutes do
 not allow class actions); see also Lisk v. Lumber One Wood Preserving, LLC, 792
 1331 (11th Cir. 2015) (same application).
       Under the Supreme Court’s decision in Shady Grove, state rules, even if
 procedural in form, may control in federal court when they are “part of a
 State’s framework of substantive rights or remedies.” 559 U.S. at 419 (Stevens,
 J., concurring). There is no consensus among the federal cases as to whether
 pre-suit notice or settlement requirements are “substantive” or “procedural.”
 Some have applied such provisions, reasoning that failure to do so “would
 encourage forum shopping and the inequitable administration of laws.” In re
 Effexor Antitrust Litig., 357 F. Supp. 3d 363, 387–88 (D.N.J. 2018) (quoting In
 re Asacol Antitrust Litig., No. 15-12730, 2016 WL 4083333 at *15 (D. Mass.
 July 20, 2016)); see also In re Insulin Pricing Litigation, No. 17-699, 2020 WL
 831552 at 9 (D.N.J Feb. 20, 2020) (dismissing claim for failure to comply with
 Mississippi’s pre-suit dispute resolution requirement); In re Lipitor Antitrust
 Litigation, 336 F.Supp.3d 395, 415–17 (D.N.J. 2018) (“In sum, the Court finds
 that the . . . notice provisions . . . are applicable here and Plaintiffs failed to
 comply.”); In re Chocolate Confectionary Antitrust Litig., 749 F.Supp.2d 224, 232
 (M.D. Pa. 2010) (finding failure to comply with Hawaii notice requirement
 “warrants dismissal”). Others have treated such provisions as procedural, i.e.,
 not sufficiently a part of the relevant states’ framework of substantive rights or
 remedies to be controlling. See In re Restasis (Cyclosporine Ophthalmic
 Emulsion) Antitrust Litig., 355 F.Supp.3d 145, 156 (E.D.N.Y. 2018) (“Hawaii’s
 law regulates only when private plaintiffs can litigate the case. It does not alter
 the substantive elements of plaintiffs’ claims.”); In re Propranolol, 249
 F.Supp.3d at 728 n.24 (dismissal not required for failure to comply with
 Hawaii’s procedural notice rule); In re Broiler Chicken Antitrust Litig., 290
 F.Supp.3d 772, 817 (N.D. Ill. 2017) (declining to dismiss Arizona antitrust



                                           29
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 30 of 33 PageID: 3769



 claim notwithstanding late notice to attorney general); In re Aggrenox Antitrust
 Litig., 94 F.Supp.3d 224, 254 (D. Conn. 2015) (declining to dismiss based on
 the plaintiffs’ failure to plead compliance with the notice requirements of the
 Hawaii antitrust statute); In re Aftermarket Filters Antitrust Litig., No. 08-4883,
 2009 WL 3754041 at *6 (N.D. Ill. Nov. 5, 2009) (finding Hawaii antitrust
 “statute does not provide for dismissal of the action for failure to comply [with
 the pre-suit notice requirement], and that dismissal is inconsistent with the
 remedial purposes of the statute”).
       Whether Rule 23 would abridge a substantive right, however, is an issue
 that need not be faced until the certification stage. The elements of a cause of
 action are set forth. The motion to dismiss the Mississippi claim is, at least for
 now, denied.
                iii.   Alaska’s Unfair Trade Practices and Consumer
                       Protection Act (Count 54)
       The first amended complaint pleads violations of the Alaska Unfair Trade
 Practices and Consumer Protection Act, Alaska Stat. Ann. § 45.50.471 et seq.,
 “for notice purposes only.” (1AC ¶ 1181). Defendants argue that because the
 complaint does not identify an Alaska plaintiff, the putative class does not have
 standing to bring this claim. (DE 68-1 at 49). Defendants have a point, but for
 the reasons discussed supra, the issue of standing to bring claims on behalf of
 unnamed plaintiffs, some of them potentially from Alaska, is more
 appropriately resolved at the certification stage.
                iv.    West Virginia’s Consumer Credit and Protection Act
                       (Count 78)
       Likewise, the first amended complaint pleads violations of the West
 Virginia Consumer Credit and Protection Act, W. Va. Code § 46A-1-101 et seq.,
 “for notice purposes only.” (1AC ¶ 1379). Again, I will defer consideration until
 the certification stage.




                                         30
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 31 of 33 PageID: 3770



                v.    Iowa’s Private Right of Action for Consumer Frauds Act
                      (Count 61)
       Defendants argue that the Iowa Private Right of Action for Consumer
 Frauds Act, Iowa Code § 714H.1 et seq., requires that class actions under that
 act secure pre-clearance from the attorney general. (DE 68-1 at 50). Plaintiffs
 have not alleged such preclearance. Whether Rule 23 would abridge a
 substantive right, see Shady Grove, 559 U.S. at 407, is an issue that need not
 be faced until the certification stage. At least for now, the motion to dismiss the
 Iowa claim is denied.
               vi.    Georgia’s Uniform Deceptive Trade Practices Act (Count
                      13)
       The Georgia Uniform Deceptive Trade Practices Act does not authorize
 private damages lawsuits. See Ga. Code Ann. § 10-1-373. This lawsuit,
 however, is about injunctive relief at least as much as it is about damages. The
 first amended complaint sufficiently alleges that, for Rule 12(b)(6) purposes,
 the subject vehicles need to be fixed and that Plaintiffs’ injuries can be
 redressed, at least in part, by a recall or a replacement. The motion to dismiss
 the Georgia UDTPA claim is therefore denied.
               vii.   Minnesota’s Deceptive Trade Practices Act (Count 26)
       Similarly, the Minnesota Deceptive Trade Practices Act does not permit
 private damages lawsuits. See Minn. Stat. Ann. § 325d.45. The motion to
 dismiss the Minnesota DTPA claim is denied. See subsection vi, immediately
 preceding.
              viii.   Kentucky’s Consumer Protection Act (Count 19)
       Defendants point out that the Kentucky Consumer Protection Act,
 contains a privity requirement. See Ky. Rev. Stat. Ann. § 367.220(1). However,
 courts applying this statute have recognized an exception to the privity
 requirement when breach of an express warranty is alleged:
       To maintain a private action under Kentucky’s Consumer
       Protection Act, a plaintiff must generally be in privity of contract
       with the defendant. Naiser [v. Unilever U.S., Inc.], 975 F.Supp.2d
       [727,] 743 [(2013)] (citing Ky. Laborers Dist. Council Health &

                                         31
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 32 of 33 PageID: 3771



       Welfare Trust Fund v. Hill & Knowlton, Inc., 24 F.Supp.2d 755,
       772–73 (W.D.Ky.1998) (noting that the KCPA “requires that privity
       of contract exist between the parties[]”)). The statute typically cited
       for the KCPA’s privity requirement states:

             Action for recovery of money or property; when action may be
             brought—(1) Any person who purchases or leases goods or
             services primarily for personal, family or household purposes
             and thereby suffers any ascertainable loss of money or
             property . . may bring an action . . . .

       K.R.S. § 367.220(1). Kentucky courts have held that this language
       “plainly contemplates an action by a purchaser against his
       immediate seller.” Skilcraft Sheetmetal, Inc. v. Ky. Mach., Inc., 836
       S.W.2d 907, 909 (Ky. App. 1992). As noted in Naiser, however,
       there is an exception to the privity requirement when express
       representations are alleged.

       ...

       According to the Court in Naiser, since the plaintiffs had
       sufficiently alleged that the manufacturer made valid express
       warranties for Plaintiffs’ benefit, . . . [t]he plaintiffs were permitted
       to maintain a KCPA claim despite the absence of a direct buyer-
       seller relationship.

 Bosch v. Bayer Healthcare Pharm., Inc., 13 F. Supp. 3d 730, 750 (W.D. Ky.
 2014) (emphasis added); see also Skilcraft, 836 S.W.2d at 909 (a subsequent
 purchaser could not “maintain an action against a seller with whom he did not
 deal or who made no warranty for the benefit of the subsequent purchaser”)
 (emphasis added).
       Here, Plaintiffs have alleged that Defendants made an express warranty
 with regard to the subject vehicles. That allegation is sufficient to overcome the
 privity requirement, and the motion to dismiss the Kentucky CPA claim is
 denied.




                                          32
Case 2:18-cv-04363-KM-JBC Document 79 Filed 06/25/20 Page 33 of 33 PageID: 3772



       CONCLUSION
       For the foregoing reasons, the motions of BMW USA (DE 68) and Robert
 Bosch LLC (DE 69) are GRANTED in part and DENIED in part. Count 1 of the
 first amended complaint (1AC) is DISMISSED. The dismissal is with prejudice
 because it appears that further amendment would be futile.
       A separate order will issue.
 Dated: June 25, 2020


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge




                                      33
